UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 001-36146 CommScope Holding Company,Inc. (Exact name of registrant as specified in its charter) Delaware 27-4332098 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1100 CommScope Place, SE
